department of the treasury internal_revenue_service washington d c date number release date cc ebeo tl-n-8073-98 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel manhattan district from associate chief_counsel employee_benefits exempt_organizations cc ebeo subject claim_for_refund of fica_taxes this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend employer issue what is the required form if any for the employee’s written_statement pursuant to sec_31_6402_a_-2 of the employment_tax regulations conclusions neither sec_31_6402_a_-2 nor revenue rulings or procedures contain any requirements that the written_statement from the employee be in any specified form however to satisfy the requirements for the written_statement under sec_31 a - a ii the certifications comprising the written_statement must be clearly set forth and in close proximity to the employee’s signature in addition the written_statement must be verified by a written declaration that it was executed under the penalties of perjury facts the employer filed several protective form sec_843 claim_for_refund and request for abatement for both the employer’s and employees’ shares of tax under the federal_insurance_contributions_act fica the claims involve both current and former employees of the employer the employer furnished a corrected form_w-2 wage and tax statement to each employee in accordance with the form sec_843 forms w-2c statement of corrected income and tax amounts were filed with the social_security administration ssa the employer wants to repay an employee’s share of fica tax to the employee before the employer receives a refund of fica tax for the employer’s and employee’s shares from the internal_revenue_service the employer has made two alternative proposals to comply with sec_31 a - a ii the employer’s first proposal is a mailer which includes a proposed refund check with an attached check endorsement stipulation the check endorsement stipulation would state the following my endorsement on the attached check serves as a certification that i am entitled to this refund based on adjustment to my fica social_security medicare wages i further certify a that i have not previously claimed this refund_or_credit with the internal_revenue_service or if so such claim was rejected b that i will not claim refund_or_credit of such amount in the future c that i had no income that was subject_to self-employment_tax in the year s in issue and d that i did not receive a refund of fica_taxes from another employer which i would not have received had my salary not been subject_to tax under penalties of perjury i declare that i have examined this check and this check endorsement stipulation and to the best of my knowledge and belief i am entitled to this refund the employer’s second proposal is an endorsement to be placed on the back of the check due to space limitations on the check the proposed endorsement states changed fica wages entitle me to this refund which i have not received before and will not claim again i had no self-employment fica taxable_income and received no fica refund because of fica taxed wages from other employers under both proposals the mailing would be sent to the employee’s last_known_address by regular mail it is assumed that under both proposals an employee would be informed to return the check with their explanation if they did not believe they were entitled to all of the refund the employer’s counsel has determined that the above proposals would not affect the negotiability of the check the canceled check would serve as the employee’s receipt for repayment law and analysis there are two separate tax systems under which social_security and medicare taxes are collected one system consists of the matching taxes imposed on employees and their employers under fica the other system consists of taxes imposed on self-employed individuals under the self-employment contributions act seca see sec_3101 sec_3111 and sec_1401 of the internal_revenue_code sec_6413 provides that if more than the correct amount of employer fica tax under sec_3111 or employee fica tax under sec_3101 is paid on any payment of remuneration proper adjustments of both the tax and the amount to be deducted shall be made without interest as prescribed by regulations sec_6413 provides that if more than the correct amount of employer or employee fica tax is paid on any payment of remuneration and the overpayment cannot be adjusted under sec_6413 the amount of the overpayment shall be refunded as prescribed by regulations sec_31_6413_b_-1 refers to sec_31_6402_a_-1 and sec_2 for provisions relating to refunds of employer and employee fica tax sec_31_6413_a_-1 provides that when the employer ascertains that it has paid more than the correct amount of employee tax under sec_3101 after the return reporting the payment has been filed the employer shall repay or reimburse the employee the amount thereof if the error is ascertained within the period of limitation for credit or refund sec_31_6402_a_-2 provides that every claim filed by an employer for refund_or_credit of employee tax under sec_3101 collected from an employee shall include a statement that the employer has either repaid the tax to such employee or secured a written consent of such employee to the allowance of the refund_or_credit the employer shall retain as part of the employer’s records the written receipt of the employee showing the date and amount of the repayment or the written consent of the employee whichever is used to support the claim sec_31_6402_a_-2 provides that every claim filed by an employer for refund_or_credit of employee tax under sec_3101 collected from an employee in a calendar_year prior to the year in which the credit or refund is claimed also shall include a statement that the employer has obtained from the employee a written_statement a that the employee has not claimed refund_or_credit of the amount of the overcollection or if so such claim has been rejected and b that the employee will not claim refund_or_credit of such amount the employer shall retain the employee’s written_statement as part of the employer’s records pursuant to the decisions in 557_f2d_957 2d cir and 465_fsupp_1118 e d n y an employer is obligated to first adjust the employee’s share of overpaid fica tax for both current and former employees and then claim a credit or refund from the service repaying an employee or alternatively securing an employee consent and filing a refund claim under sec_31_6402_a_-2 based on the repayment or consent is not an adjustment as that term is used in sec_6413 and the applicable regulations however revrul_81_310 1981_2_cb_241 holds that when the employer notifies its employees of the overpaid employee fica tax and requests their consents to its filing a refund claim on their behalf it has made reasonable efforts to protect their interests thus for purposes of the principle recognized in atlantic department stores revrul_81_310 holds that the employer’s request for employee consents should be treated as fulfilling its duty to adjust employee overcollection if after the employer’s reasonable effort to secure consents the employees do not furnish them the employer may claim a refund of overpaid employer fica tax an employer who notifies its employees of the overpaid employee fica tax and repays the employee share of fica to its employees clearly has made reasonable efforts to protect their interests thus for purposes of the principle recognized in atlantic department stores the employer’s repayment to both current and former employees of each employee's share of overpaid fica tax should be treated as fulfilling its duty to adjust employee overcollection thus in the case of an employer that has repaid the employee’s share of fica tax for a prior calendar_year the employer must obtain the employee's written receipt pursuant to sec_31_6402_a_-2 and must also obtain the employee’s written_statement pursuant to sec_31_6402_a_-2 to support the employer’s claim for employee fica tax the receipt and the statement must be retained as part of employer’s records if after the employer’s reasonable effort to make repayments the employees do not furnish the required statements the employer may claim a refund of overpaid employer fica tax to satisfy the requirements for the written_statement under sec_31_6402_a_-2 these certifications comprising the written_statement must be clearly set forth and must be in close proximity to the employee’s signature sec_6065 explicitly requires that statements be verified by a written declaration that they were executed under the penalties of perjury thus the employee must certify under penalties of perjury that the employee examined the statement and to the best of the employee’s knowledge and belief the employee was entitled to the refund in order to affirmatively state under sec_31_6402_a_-2 that the employee has not claimed refund_or_credit of the amount of the overcollection or if so such claim has been rejected the employee must determine whether the employee claimed excess fica tax because the employee received wages subject_to fica tax from two or more employers during the calendar_year if an employee received wages subject_to fica tax from two or more employers during a calendar_year the total wages received by the employee during the year could have exceeded the contribution_and_benefit_base for that year as determined under section of the social_security act in that event the employee may have claimed a credit for or refund of any amount of fica tax deducted from the employee's wages to the extent the taxes were on wages in excess of the applicable contribution_and_benefit_base see sec_6413 and sec_31_6413_c_-1 this special_refund may have been claimed by the employee on his or her form_1040 u s individual_income_tax_return for the calendar_year or on form_843 for example if an employee had more than one employer for and total wages were over dollar_figure the applicable contribution_and_benefit_base for too much social_security_tax may have been withheld the employee may have taken a credit on line of the employee’s form_1040 for the amount withheld in excess of the maximum employee share of social_security_tax for the court in atlantic department stores found that the existing statutes and regulations clearly imply an obligation on the part of the employer to claim a refund_or_credit on behalf of those employees with respect to whom the employer can reasonably adjust its overpayment only in situations in which for some reason it is impractical for the employer to effect an adjustment directly with the employees should employees file claims themselves for the overpayment of employee fica tax such a situation may exist for those employees who were also self-employed sec_1402 provides that self-employment_income does not include amounts above a certain maximum and also provides that the maximum is to be reduced by the amount of the wages subject_to fica tax paid to the individual for the taxable_year if the employee was also self-employed the fica wages may have been used to reduce self-employment_income on schedule se form_1040 self-employment_tax for purposes of calculating seca_tax thus the employee may have paid a reduced tax_liability under seca if sec_6521 applies the employees will not be entitled to a full refund of overpaid fica_taxes if they have any seca_tax liability sec_6521 provides that in the case of employee fica tax and seca_tax if an amount is erroneously treated as wages for fica tax purposes and if the correction of that error would require assessment of seca_tax and refund of the fica tax and if at the same time correction is authorized as to the fica tax the assessment of seca_tax is barred by the statute_of_limitations on assessment then if the authorized correction is made the amount of the refund_or_credit of fica tax shall be reduced by the amount of the seca_tax that would be required if it were not barred by the statute_of_limitations sec_301_6402-2 of the regulations on procedure and administration sets forth the requirements for filing a claim_for_refund it states in part that the claim must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the commissioner of the exact basis thereof the effect of sec_6521 is to eliminate any refund due of overpaid fica_taxes to the extent of the seca_tax liability see sec_301_6521-1 which provides an example of the application of sec_6521 in which the employee fica tax_refund otherwise allowable is eliminated since the employer does not have sufficient facts to apprise the commissioner of the impact of possible seca taxes for these employees and the possible application of sec_6521 it is reasonable for these employees to submit claims for refund on their own behalf because only the employees have the required information concerning self-employment_income necessary for the service to prove an overpayment exists an employee who was also self-employed should file form_843 to claim a refund of the employee's share of fica tax and form 1040x amended u s individual_income_tax_return and schedule se to correct the seca_tax liability and the employee’s earnings record with ssa if an employee is not entitled to a fica tax_refund due to the application of sec_6521 an employee should contact ssa to ensure that ssa credits the employee’s earnings record with the self-employment_income because the employer has already reported reduced fica wages on form w-2c ssa will have reduced fica wages on the employee’s earnings record accordingly pursuant to sec_31_6402_a_-2 the employer should provide the employee with a statement setting forth that a the statement is being made in support of a claim against the united_states to be filed by the employee for refund of employee tax paid_by such employer b the employer has not reimbursed the employee in any manner for the overcollection and c credit or refund of such overpayment has not been claimed by the employer or authorized by the employee to be claimed by the employer the question arises whether either or both of the proposals made by the employer satisfy the requirements under sec_31_6402_a_-2 for the employee's written_statement the employer must obtain from the employee a written_statement a that the employee has not claimed refund_or_credit of the amount of the overcollection or if so such claim has been rejected and b that the employee will not claim refund_or_credit of such amount the employer’s first proposal would not meet the requirements for the written_statement under sec_31_6402_a_-2 the employer would have only a signature on a canceled check a strong possibility exists that the employee may have endorsed the check without reading the statement thus it is imperative that the certifications and signature appear in one document the employer’s second proposal also would not meet the requirements for the written_statement under sec_31_6402_a_-2 the abbreviated language on the back of the check abbreviated due to space limitations on the check does not contain all of the required language for example the proposed language on the back of the check only refers to claims for refund and would not indicate whether the employee had claimed a credit of the amount of the overcollection it is especially important that the statement reference credits because the employee may not be entitled to the full refund in addition the statement would not be verified by a written declaration that it was executed under the penalties of perjury any right which the employer has to obtain a refund on behalf of an employee derives from the employee’s right to such refund to satisfy the employer’s obligation to claim a refund of overpaid fica tax for employees the employer must determine the amount of employee fica tax each employee is entitled to receive thus it is assumed that an employee will be informed to return the check with their explanation if they were not entitled to the full refund the employer will then file a claim_for_refund for the amount of employee fica tax the employee is entitled to receive after repaying the tax to such employee and securing a revised written_statement it is unclear under the proposals whether the employer intended to make adjustments for employees who responded affirmatively that either the employee received wages subject_to fica tax from two or more employers during a calendar_year or the employee was self-employed in any of the years in issue it is not impractical however for the employer to effect an adjustment for a year in which the employee was also employed by another employer thus if an employee responds affirmatively that the employee received wages subject_to fica tax from two or more employers during a calendar_year the employer should inquire whether the employee claimed a credit for or refund of any amount of fica tax deducted from the employee's wages to the extent the taxes were on wages in excess of the applicable contribution_and_benefit_base and reduce the claim for employee fica tax accordingly to assist the employee in determining whether the employee is entitled to the full refund the employer may provide information in the mailer highlighting that the employee may have claimed excess fica tax because the employee received wages subject_to fica tax from two or more employers during the calendar_year while it may be impractical for the employer to effect an adjustment for a year in which the employee was also self-employed it is not impractical for the employer to effect adjustments for other tax years for that employee thus if an employee responds affirmatively that the employee was self-employed in one year the employee statement should be revised to cover the tax years in which the employee was not also self-employed the employer will then claim both employee and employer fica tax for the years in which the employee was not also self-employed for a tax_year in which the employee was also self-employed the employer should provide a statement in support of the employee’s claim pursuant to sec_31 a - b those employees should also be instructed to file individual claims for refund for tax years in which they were also self-employed these reasonable efforts should be taken to protect the employees interests while neither sec_31_6402_a_-2 nor revenue rulings or procedures contain any requirements that the written_statement from the employee be in any specified form the alternative proposals advanced by the employer are deficient please call if you have any further questions associate chief_counsel employee_benefits exempt_organizations by jerry e holmes chief branch associate chief_counsel
